CONFIDENTIAL SEPARATION AGREEMENT
AND
GENERAL RELEASE

     This Separation Agreement and Release (“Agreement”) is made and entered
into by and between Jeff Quiram (“Executive”) and ADC Telecommunications, Inc.
(“ADC”). The parties to this Agreement wish to memorialize in this written
Agreement the terms and conditions of Executive’s termination from employment
with ADC and to settle and resolve amicably and voluntarily any and all claims
and differences that they may have pursuant to the terms of this Agreement.

     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged,

     IT IS HEREBY AGREED AS FOLLOWS:

1. Termination from Employment. Effective November 28, 2004, (“Termination
Date”), Executive’s employment with ADC will be terminated and, except as
otherwise provided in this Agreement, all benefits and privileges and
obligations arising from such employment will end as of the close of business on
that date.

2. Period of Time to Consider Signing this Agreement. Executive cannot accept
this Agreement by signing it until Executive’s Termination Date. If signed
before the Termination Date, the Agreement is void and not enforceable. If
Executive chooses to accept this Agreement, it must be signed by the Executive
and returned to Laura Owen at ADC by the 45th day after Executive receives this
Agreement or the seventh day following Executive’s Termination Date, whichever
date occurs last. The parties agree that any changes made to this Agreement by
the parties prior to signing, whether material or immaterial, do not restart the
running of the time period Executive has to consider signing this Agreement.

3. Consideration. As consideration for Executive signing this Agreement, and
providing Executive has not rescinded, ADC agrees to provide Executive with the
following payments under the terms stated below as full and fair consideration
for the covenants, representations, waivers and releases set forth herein:

a.  

ADC will provide payment in the amount of $211,848, less all applicable payroll
deductions, including FICA and state and federal income taxes, (“withholdings”).
This sum represents 48 weeks of pay and provided Executive does not rescind this
Agreement, the money will be paid to Executive in increments as follows: A first
payment of $114,750 (less withholdings) will be paid to Executive within 5 days
of the expiration of the rescission period; thereafter, three equal payments of
$32,366 (less withholdings) will be paid on or before January 7, 2005; February
7, 2005; and March 7, 2005 respectively. Executive’s right to receive any
compensation under Paragraph 3 will immediately terminate if Executive violates
Paragraph 7 of this agreement, and ADC may pursue any and all legal remedies
available to it.


b.  

ADC will provide payment of the employer contribution for medical and dental
insurance premiums for December 2004 and January 2005, if Executive elects to
continue coverage through COBRA. Executive will continue to have responsibility
for the employee contribution during that time. If Executive chooses to continue
COBRA beyond such time, Executive is fully responsible for all premiums.


1

--------------------------------------------------------------------------------

4. Waiver and General Release of Claims. By this Agreement, ADC and Executive
also intend to settle any and all claims Executive has or may have against ADC
as the result of Executive’s employment and or termination of employment with
ADC prior to the date Executive executes this Agreement. In exchange for the
consideration expressed in this Agreement, Executive hereby completely releases
and waives any and all claims, complaints, causes of action, demands, suits, and
damages of any kind or character, which he has or may have against ADC and/or
its employees, agents officers, directors, counsel, predecessors, successors,
subsidiaries, affiliates, assigns, and insurers and each and all thereof
(collectively, the “Released Parties”), arising out of any acts, omissions,
statements, conduct, decisions, behavior or events occurring up through the date
of Executive’s signature on this Agreement.

     Executive understands and accepts that Executive’s release of claims
includes but is not limited to claims based upon: Title VII of the Federal Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act; the Age
Discrimination in Employment Act of 1967, as amended; Sections 1981 through 1988
of Title 42 of the United States Code, as amended; The Family and Medical Leave
Act; the Equal Pay Act; the Fair Labor Standards Act; the Employee Retirement
Income Security Act; the Worker Adjustment Retraining Notification Act; the
Minnesota Human Rights Act; any and all federal, state, or local employment
laws, rules, regulations or public policies which apply to Executive in the
state of Executive’s legal residence and in any state where Executive has been
employed by ADC; and any other federal state or local statute, ordinance or law.
Executive also understands that he is giving up all other claims, including
those grounded in contract or tort theories or other common law, including but
not limited to: wrongful discharge, violation of Minn. Stat. Section 176.82;
breach of contract; tortious interference with contractual relations; promissory
estoppel; breach of the implied covenant of good faith and fair dealing; breach
of express or implied promise; breach of manuals or other policies; breach of
fiduciary duty; assault; battery; fraud; false imprisonment; invasion of
privacy; intentional or negligent misrepresentation; defamation, including
libel, slander, discharge defamation and self publication defamation; discharge
in violation of public policy; intentional or negligent infliction of emotional
distress; or any other theory, whether legal or equitable.

     Executive further understands that he is releasing, and does hereby
release, any claims for damages, by charge or otherwise, whether brought by him
or on his behalf by any other party, governmental or otherwise, and agrees not
to institute any claims for damages via administrative or legal proceedings
against any of the Released Parties. Executive also waives and releases any and
all rights to money damages or other legal relief awarded by any governmental
agency related to any charge or other claim.

5. Covenant Not to Sue. Executive agrees that Executive has not and will not
file any grievance, complaint, claim or charge with any local, state or federal
agency or judicial body concerning any matter that is the subject of this
Agreement.

6. Confidential Information, Invention, Copyright and Trade Secret Agreement.
Executive acknowledges that the obligations imposed on Executive under the ADC
Invention, Copyright and Trade Secret Agreement or any other similar invention,
copyright and trade secret agreement continue in full force and effect following
Executive’s termination of Employment.

7. Non-solicitation Agreement.

(a)  

In consideration for this Agreement, Executive shall not, directly or
indirectly, for


2

--------------------------------------------------------------------------------

   

a period of one year after the Employment Termination Date: (i) induce or
attempt to induce any other employee to leave the employ of ADC or any of its
subsidiaries, or in any way interfere adversely with the relationship between
any such employee and ADC or any of its subsidiaries; (ii) induce or attempt to
induce any other employee of ADC or any of its subsidiaries to work for, render
services or provide advice to or supply confidential business information or
trade secrets of ADC or its subsidiaries to any person or entity other than ADC
or its subsidiaries; or (iii) employ, or otherwise pay for services rendered by,
any other employee of ADC or any of its subsidiaries in any other business
enterprise.


(b)  

Executive acknowledges that breach of this Section 7 would be highly injurious
to ADC, and ADC reserves its rights to pursue all available remedies, including
but not limited to equitable and injunctive relief and damages. Executive
specifically agrees that ADC shall be entitled to obtain temporary and permanent
injunctive relief from a court of law to enforce the provisions of this Section
7, and that such relief may be granted without the necessity of proving actual
damages and without necessity of posting, any bond. This provision with respect
to injunctive relief shall not, however, diminish the right of ADC to claim and
recover damages or to seek and obtain any other relief available to it.


(c)  

As a condition of ADC entering into this Agreement, ADC is relying on
Executive’s specific representation and acknowledgment that as of the effective
date of this Agreement, Executive has not engaged in any conduct that violates
Executive’s obligations under this section 7 or Section 6.


8. Stock Options. Executive acknowledges that all rights Executive has
concerning Stock Options, shares of Restricted Stock or Restricted Stock Units
shall be governed solely and exclusively by the terms of ADC’s Global Stock
Incentive Plan, the Stock Option Agreements, Restricted Stock Agreements and
Restricted Stock Unit Agreements to which such Stock Options, shares of
Restricted Stock or Restricted Stock Units are subject. In furtherance of the
foregoing, and for the avoidance of any doubt, any Stock Options, shares of
Restricted Stock or Restricted Stock Units that have not vested as of
Executive’s termination date shall be immediately forfeited and terminated as of
the Termination Date. Executive shall have no further rights or interest
whatsoever in any unvested shares of Restricted Stock or unvested Stock Options
or Restricted Stock Units.

9. Return of ADC Property. Executive agrees that Executive will deliver to ADC
on or before the close of business on Termination Date, or upon ADC’s request,
all ADC equipment, including all computers, SecurID ADC Net Access cards,
telephone calling cards, keys, cellular telephones, pagers, records, manuals,
books, blank forms, documents (including all letters, memoranda, notes,
notebooks, and reports) and other data, and all copies thereof, and all other
tangible ADC property, which are at the time of Executive’s termination from
employment in Executive’s possession or under Executive’s control.

3

--------------------------------------------------------------------------------

10. Confidentiality. Executive agrees to keep the terms and conditions of this
Agreement confidential. Executive agrees not to disclose any information
concerning this Agreement to any person, except attorneys, accountants, tax
advisors or spouse, or as may be required by law. Executive further agrees that
prior to making any such disclosure, Executive shall advise the person to whom
disclosure is made of the confidential nature of this agreement.

11. Nondisparagement. Executive agrees not to make disparaging comments
regarding ADC, including any present, former or future director, officer,
employee or agent of ADC.

12. No Admission. Nothing in this Agreement is intended to be, nor will be
deemed to be, an admission of liability by ADC that it has violated any state or
federal statute, local ordinance, or principle of common law, or that it has
engaged in any wrongdoing. ADC expressly denies any such liability.

13. Entire Agreement. This Agreement (and the agreements referenced herein)
constitutes the entire agreement between the parties with respect to Executive’s
employment relationship with ADC. The parties agree that there were no
inducements or representations leading to the execution of this Agreement or
agreements between the parties other than those contained in the Agreement. Any
modification of or addition to this Agreement must be in a writing signed by
Executive and ADC.

14. Governing Law, Principles of Construction and Venue Selection. This
Agreement is made under and shall be governed by and construed in accordance
with the laws of the State of Minnesota, without regard to conflicts of laws
principles thereof, or those of any other state of the United States of America,
or of any other country, province or city. The parties agree that any litigation
in any way relating to this Agreement or to Executive’s employment by ADC, will
be venued in the State of Minnesota, Hennepin County District Court, or the
United States District Court for the District of Minnesota. Executive and ADC
hereby consent to the personal jurisdiction of these courts and waive any
objection that such venue is inconvenient or improper.

15. Successors and Assigns. This Agreement shall be binding upon each party and
upon the party’s heirs, administrators, representatives, executors, successors
and assigns. This Agreement shall inure to the benefit of the parties as well as
their heirs, administrators, representatives, executors, successors and assigns.

16. Severability. To the extent any provision of this Agreement shall be
determined to be invalid or unenforceable in any jurisdiction, such provision
shall be deemed to be deleted from this Agreement as to such jurisdiction only,
and the validity and enforceability of the remainder of such provision and of
this Agreement shall be unaffected.

17. RIGHT TO REVOKE AND RESCIND. After signing and dating this Agreement,
Executive may revoke it insofar as it extends to Executive’s release of claims
under the Age Discrimination in Employment Act and the Minnesota Human Rights
ACT (MHRA) only if Executive delivers a written rescission to ADC within fifteen
(15) days after signing this Agreement. In either case, Executive must deliver
any such revocation by hand within the applicable period or send such revocation
by certified mail within the applicable period to Laura Owen, Vice President –
Human Resources, ADC Telecommunications, Inc., 13625 Technology Drive, Eden
Prairie, MN 55344-2252; or P.O. Box 1101, Minneapolis, MN 55440-1101. If
Executive exercises such right to revoke, ADC may at its option either nullify
this Agreement or keep it in effect in all respects other than as to Executive’s
release of claims that Executive has

4

--------------------------------------------------------------------------------

revoked. If ADC chooses to nullify this Agreement, neither Executive nor ADC
shall have any rights or obligations under it. 18. Acknowledgment. Executive
affirms that Executive has read this agreement and understands that it includes
a waiver and release of legal rights Executive may have. Executive acknowledges
that Executive has had the opportunity to consult with counsel of Executive’s
own choosing prior to signing the agreement and that Executive is signing the
document voluntarily and without any pressure or coercion of any nature from
ADC. Executive acknowledges that this Agreement is null and void if signed prior
to Termination Date.

Jeff Quiram
  ADC Telecommunications, Inc.
  /s/ Jeff Quiram                                             
  By: /s/ Laura N. Owen                          
  Date: 12/2/04 Date: 12/2/04

5

--------------------------------------------------------------------------------